United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2038
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2006 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated June 19, 2006 denying modification of a decision
dated July 12, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this decision.
ISSUE
The issue is whether appellant sustained a recurrence of disability on September 1, 2004
causally related to her September 10, 2001 employment injury.
FACTUAL HISTORY
On September 11, 2001 appellant, then a 24-year-old carrier, filed a traumatic injury
claim alleging that she sustained an injury to the lower back when she was moving a tray. She
stopped work on September 11, 2001 and returned to full duty on October 7, 2001. The Office
received a report of the magnetic resonance imaging (MRI) scan on October 3, 2001 from

Dr. Richard Pinto, Board-certified in diagnostic radiology, which diagnosed disc herniation at
L5-S1. Appellant’s claim was accepted for lumbosacral sprain on November 29, 2002.
By letter dated May 9, 2003, Dr. Robert P. Mayson, Board-certified in obstetrics and
gynecology, placed appellant on light duty due to pregnancy. In a June 4, 2003 letter, he
informed the Office that appellant was admitted to the hospital from May 30 until June 1, 2003
and advised to stay at home from June 4 through 18, 2003. In a June 23, 2003 letter, Dr. Safrir
Neuwirth, Board-certified in obstetrics and gynecology, informed the Office that appellant would
not be returning to work during her pregnancy due to complications.
On April 6, 2004 appellant filed a Form CA-2a, claim for recurrence of disability,
alleging that on April 1, 2004 she suffered a relapse of her lower back condition and stopped
work. She returned to work on May 15, 2004 but has been off work for intermittent periods
since that time.
In an April 16, 2004 letter, the employer controverted appellant’s claim for recurrence.
The Office received a report of the MRI scan on April 7, 2004 from Dr. Myron Levitt,
Board-certified in diagnostic radiology, who diagnosed disc herniation at L5-S1. The Office
received an unsigned note dated April 15, 2004 excusing appellant from work from April 15
through May 14, 2004 due to “LS-spine [lumbosacral] and sciatica.”
In an August 18, 2004 letter, the Office requested further information from appellant,
specifically the information listed in the recurrence development check list.
Appellant submitted additional information consisting of two claims for compensation
and two attending physician’s reports. The first claim for compensation dated August 11, 2004
was for the time period April 6 through May 14, 2004. In an August 23, 2004 physician’s report,
Dr. Jeffrey Charen, Board-certified in orthopedic surgery, diagnosed low back pain and sciatica
and opined that appellant was totally disabled from April 15 through May 13, 2004 and referred
appellant to Dr. Francisco Del Valle, Board-certified in physical medicine and rehabilitation.
The second claim for compensation also dated August 11, 2004 was June 21 through
August 6, 2004. In an August 18, 2004 physician’s report related to a May 20, 2004 visit,
Dr. Del Valle diagnosed lumbar radiculopathy and opined that appellant was totally disabled
from May 20, 2004 until the present. The Office also received an undated letter from appellant
describing her condition and what she was doing when the symptoms returned.
The Office received additional information from Dr. Del Valle consisting of the results of
electrodiagnostic testing on May 27, 2004, an operative report for lumbar epidural steroidal
injection on June 30, 2004 in which he diagnosed lumbar radiculopathy and an excuse slip dated
June 18, 2004 for the period June 18 through 28, 2004.
In a September 3, 2004 letter, the employer continued to controvert appellant’s claim.
In a September 29, 2004 work disposition form, Dr. Del Valle recommended light duty
when appellant returned to work on October 4, 2004 due to lumbar radiculopathy.

2

In a December 3, 2004 letter, the employer requested an impartial medical examination
be done to find out if appellant could return to full duty. There is no record that an impartial
medical examination was done.
In a June 6, 2005 letter, Dr. Del Valle gave a summary of each of appellant’s office visits.
By July 12, 2005 decision, the Office denied appellant’s claim due to the absence of a
medical opinion demonstrating how the claimed recurrence was related to the original workrelated injury.
By April 3, 2006 letter, appellant, through her representative, requested reconsideration
of the Office’s July 12, 2005 decision. Accompanying the reconsideration request was a letter
dated March 27, 2006 from Dr. Del Valle discussing her work history, medical history, course of
medical treatments and the results of the most recent medical examination. In the letter
Dr. Del Valle diagnosed a disc herniation and opined that this condition was causally related to
appellant’s employment injury. He also opined that appellant’s pregnancy was not the direct
cause of the herniated disc.
By June 19, 2006 decision, the Office denied modification of the prior decision.
LEGAL PRECEDENT
A claimant seeking compensation under the Federal Employees’ Compensation Act1 has
the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence.2 In this case, appellant has the burden of establishing that
she sustained a recurrence of a medical condition3 on April 6, 2004 causally related to her
September 10, 2001 employment injury. This burden includes the necessity of furnishing
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the condition is causally related to the employment injury and
supports that conclusion with sound medical rationale.4
Section 10.5(x) of the Office’s regulations provides, in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which

1

5 U.S.C. §§ 8101-8193

2

Edward W. Spohr, 54 ECAB 806 (2003).

3

Recurrence of medical condition means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a “need for further medical treatment after release from
treatment,” nor is an examination without treatment. 20 C.F.R. § 10.5(y) (2002).
4

Ronald A. Eldridge, 53 ECAB 278 (2001).

3

had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”5
Therefore, the Board has held that, in order to establish a claim for a recurrence of
disability, appellant must establish that she suffered a spontaneous material change in the
employment-related condition without an intervening injury.6
In order to establish that appellant’s claimed recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between appellant’s present
condition and the accepted injury must support the physician’s conclusion of a causal
relationship.7
ANALYSIS
On November 29, 2001 the Office accepted that appellant sustained a lumbar strain on
September 10, 2001. On October 25, 2001 appellant was released to return to work with
physical restrictions. On November 21, 2001 she returned to unrestricted full duty.
On May 9, 2003 appellant was placed on light duty due to pregnancy. Starting around
May 30, 2003 she took a medical leave of absence due to her pregnancy and returned to work on
April 2, 2004. Appellant claims a recurrence of her accepted injury on April 4, 2004.
The Board notes, as set forth above, that the record contains extensive medical evidence
indicating that there is a causal relationship between appellant’s employment duties and her
lower back condition. Specifically, in his March 27, 2006 letter, Dr. Del Valle stated that
appellant’s pain was from a disc herniation which was work related and documented by an MRI
scan in 2001. Dr. Del Valle also stated that appellant’s pregnancy was not the direct cause of a
herniated disc. In the same letter, he diagnosed a disc herniation and opined that this condition
was causally related to her employment injury.
The Board finds that the report from Dr. Del Valle regarding the causal relationship
between appellant’s herniated disc and her employment duties are unrefuted and sufficient to
require further development of the case record by the Office.8 Proceedings under the Act are not
adversarial in nature, nor is the Office a disinterested arbiter. While the claimant has the burden
to establish entitlement to compensation, the Office shares responsibility in the development of
the evidence to see that justice is done.9 Additionally, the Board notes that in this case the record
contains no medical opinion contrary to appellant’s position. The Board will remand the case for
further development of the medical evidence.
5

20 C.F.R. § 10.5(x).

6

Carlos A. Marrero, 50 ECAB 117 (1998).

7

See Ricky S. Storms, 52 ECAB 349 (2001).

8

See Felix Flescha, 52 ECAB 268 (2001); John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB
820 (1978).
9

Claudio Vazquez, 52 ECAB 496 (2001).

4

CONCLUSION
Appellant has established a prima facie case with respect to the claimed recurrence of her
lower back condition sufficient to require further medical development by the Office. On
remand the Office should prepare a statement of accepted facts and refer appellant, along with
her medical records for a second opinion examination. Following such further development as
may be necessary the Office shall issue an appropriate final decision on this issue.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2005 be set aside and the case be remanded for further
proceedings consistent with this decision of the Board.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

